IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00067-CV

SHARLOTTE WADE GARDNER,
                                                           Appellant
v.

CURTIS CAPPS,
                                                           Appellee



                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 19-002945-CV-361


                          MEMORANDUM OPINION

      Sharlotte Wade Gardner appealed the trial court’s Decree Ordering Partition and

Appointing Commissioners. By a notice, received and filed on June 30, 2022, the Court

was advised that the issues on appeal between the parties had become moot pursuant to

a settlement in which the ownership of the disputed interest in real property had been

conveyed to the other party.

      The Court has no jurisdiction over moot issues. See e.g. Heckman v. Williamson Cty.,

369 S.W.3d 137, 162 (Tex. 2012) ("If a case is or becomes moot, the court must vacate any
order or judgment previously issued and dismiss the case for want of jurisdiction.").

Gardner was warned by the Clerk of this Court in a letter dated July 18, 2022, that the

appeal would be dismissed as moot unless, within 14 days from the date of the letter,

Gardner filed a response showing grounds for continuing the appeal.

        More than 14 days have passed, and Gardner has not responded. Accordingly,

this appeal is dismissed.

                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose 1
Appeal dismissed
Opinion delivered and filed August 10, 2022
[CV06]




1
 The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Gardner v. Capps                                                                                   Page 2